Citation Nr: 1341867	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-49 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for infection with human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran (appellant) had active service in the United States Marine Corps from May 1979 to December 1982.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied the appellant's claim of entitlement to service connection for infection with the human immunodeficiency virus (HIV).

In November 2011, the appellant presented testimony at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  The Board subsequently denied the Veteran's claim for service connection for infection with HIV in a decision issued in March 2012.  The Veteran appealed the Board decision to the Court.  In a March 2013 Memorandum decision, the Court vacated the Board's decision and remanded the case for re-adjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

In addition to the paper claims file, there is an electronic file (Virtual VA) associated with the claim.  Virtual VA currently does not contain evidence pertinent to the claim that is not already included in the paper claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the RO for action as described below.

The appellant contends that he was exposed to HIV during basic training in 1979.  He testified during his November 2011 Travel Board hearing that he was diagnosed with HIV in September 1998.  He also testified that he had a tooth extracted while he was in basic training and that he rinsed his mouth out with water from his canteen shortly after the extraction.  The appellant stated that this water tasted very salty and when, later that same day, he emptied out the canteen he saw what seemed to be semen.  He avers that this incident was when he was infected with HIV.

The appellant's service treatment records currently in evidence do not contain his dental records (other than radiographic films).  In addition, the appellant underwent drug and alcohol screening in February 1982, when he was noted to be awaiting discharge for misconduct.  He admitted to use of alcohol and marijuana.  However, no psychiatric treatment records are included in the evidence of record.  In addition, no service personnel records for the appellant have been included in the claims file and no narrative evaluation reports are of record.  The appellant's service personnel records/narrative evaluation reports and any psychiatric treatment records might shed some light on whether drug use was related to the actions for which the appellant was disciplined.

Review of the appellant's post-service medical records reveals that he had been diagnosed with HIV infection in November 1997, that he has been diagnosed with acquired immune deficiency syndrome (AIDS), that the presumed mode of transmission was heterosexual sex and that he had a history of crack cocaine use.  The post-service records also indicate that the appellant was in prison in April 1998, and that he was administered the hepatitis B vaccine in prison in 1998.  He also apparently received medical treatment at the Presbyterian Medical Center and perhaps another provider.  None of the medical records from Presbyterian or the Department of Corrections are included in the claims file.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA also has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, these records should be obtained and associated with the claims file.

The central issue in this case is the determination of when the appellant became infected with HIV.  There is no medical opinion of record on the question of a connection between the estimated onset date of the HIV infection and the appellant's active service.  On remand, such an opinion should be obtained.

In light of the above considerations, the case is remanded for the following:

1.  Search, at the National Personnel Records Center, or other appropriate sources, for psychiatric treatment records and dental treatment records for the appellant.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

2.  Search, at the National Personnel Records Center, or other appropriate sources, for the appellant's service personnel records (Official Military Personnel File (OMPF)) or alternative records.  In particular, the appellant's Marine Corps narrative performance evaluation reports (including records relating to counseling letters, disciplinary actions, demotions and general discharge) must be obtained.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

3.  Contact the Veteran to obtain the names and addresses of all VA, private or other government health care providers and treatment centers where he has been treated for any condition, including substance abuse, since his service discharge in December 1982.  After securing the necessary release(s), the RO must obtain those records that have not been previously secured.  In particular, all prison (Department of Corrections) medical and psychiatric treatment records and all laboratory testing records must be obtained, as well as all treatment and laboratory records from the Presbyterian Medical Center.  If any location contacted suggests other sources, those sources must be encompassed by the search.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his attorney must also be informed of the negative results and be given opportunity to secure the records.

5.  After all appropriate development has been accomplished, arrange to have the appellant's claims file reviewed by a physician who is an infectious diseases (ID) specialist.  The ID specialist is to provide a reasoned, written discussion as to the probabilities regarding the date of onset of HIV infection, with a comprehensive discussion of the rationale and documentation for any conclusions.

The entire claims file (i.e. the paper claims file and all relevant electronic medical records) must be reviewed by the ID specialist.  If the reviewer does not have access to the electronic medical records, any relevant electronic treatment records must be printed and associated with the paper claims file so they can be available for review.

The reviewer must offer opinions as to the etiology and date of onset of the appellant's HIV infection.  In particular, the reviewer must offer opinions, with degree of medical probability expressed, as to whether the etiology of the appellant's HIV infection is likely attributable to any incident which occurred during his active service, including the tooth extraction/semen in his canteen water incident.  The ID specialist must discuss the appellant's in-service and post-service illnesses as well as all pertinent laboratory data and well-accepted scientific literature concerning onset of HIV infection.

The ID specialist must provide a written opinion that addresses all of the following questions:

(a)  What is known about modes of transmission of HIV?  What is known about the survivability of HIV outside of the human body?  Is environmental transmission from HIV in semen in a canteen of water by way of open oral lesions possible?  Is it likely?  Why or why not?  Are any instances of transmission in the fashion described by the appellant found in the literature?

(b)  What is known about the time period between initial infection with HIV and the development of symptoms?  What is the median time from HIV infection to AIDS?  Describe the usual progression of the disease.

(c)  What is the first date of testing that demonstrates HIV infection in the appellant?

(d)  What is the first date of clinical findings that indicate symptoms of active immunological compromise in the appellant?

(e)  Based on the evidence of record, was the appellant's HIV infection more likely, equally likely, or less likely to have been incurred between May 24, 1979 and December 29, 1982?  Explain.  What is the estimated number of persons who were infected as of 1979, and survived without treatment to 1997, followed by a diagnosis of AIDS?  Explain.

(f)  If the HIV infection was more likely incurred either before May 24, 1979, or after December 29, 1982, can it be verified medically on the evidence of record?  Explain.

The reviewer must identify the information on which she/he based their opinion.  The opinion must adequately summarize the relevant history and clinical findings, including a discussion of the relationship between appellant's first documented HIV test result and/or CD4 count and probable date of onset of HIV infection, and provide detailed explanations as to all medical conclusions rendered.  The reviewer must discuss all documented pertinent risk factors.  

In assessing the relative likelihood as to origin and etiology of the HIV infection specified above, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed HIV infection is causally or etiologically related to the appellant's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

6.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's claimed HIV infection.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Upon receipt of the VA medical opinion report, verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

8.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the issue of service connection for HIV infection.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

9.  If the benefit sought on appeal remains denied, the appellant and his attorney must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  Appropriate time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

